DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This communication is in response to the amendment filed on 12/31/2020.
Claims 1, 3-13 and 16 are pending.
Claims 2 and 14-15 are cancelled.
Claim 16 further amended. 
Response to Arguments
Regarding 35 USC112
Applicant’s Arguments
Applicant’s arguments regarding 35 USC 112, pages 8-9, claims 13 and 16 filed on 12/31/2020. Applicant argues the specification provides sufficient structure for switching unit
Examiner’s Response
With regards to Applicant’s arguments regarding 35 USC 112, pages 8-9, claims 13 and 16 filed on 12/31/2020, have been fully considered but are not persuasive. The limitation “switching unit” does not provide sufficient structure for the generic placeholder. The 35 U.S.C. 112 rejection is maintained. The examiner suggest the applicant recite sufficient hardware (such as processor and memory) structure, material or acts to perform the recited function without introducing any new matter. Examiner suggest applicant amend the claims with, “a system comprising processor and memory; wherein memory comprising instructions executed by the processor” and “wherein the processor performs transferring data”. 
Regarding 35 USC103
Applicant’s Arguments
Applicant’s arguments regarding 35 USC 103, pages 9-12, claims 1, 13 and 16 filed on 12/31/2020. Applicant argues that the prior art of record fails to teach or suggest claim limitations, “determining, using modeling data present in the device, a model that describes the modeling data," and "selecting, using the model, the data from a volume of data provided for a transfer that is actually to be transferred to the data manager," where "the method is carried out by a gateway of the device,"
Examiner’s Response
Applicant’s arguments regarding 35 USC 103, pages 9-12, claims 1, 13 and 16 filed on 12/31/2020, have been considered but are not persuasive. With regards to claim limitations, “determining, using modeling data present in the device, a model that describes the modeling data”, the examiner disagrees with the applicant. Strohmenger discloses (0050/0104/0127)
With regards to claim limitations, "selecting, using the model, the data from a volume of data”; Lawson discloses (0057/0072) an automated facility with a system comprising large quantities of organizational data and models for maintaining the quantities of data. Lawson further discloses (0079) the system using decision making process to select/determine data.  Therefore the examiner believes that the 35 USC 103 rejection is proper because Lawson discloses an automated system comprising organizational data models using decision making functionality to select information models to select large quantities of data. 
With regards to claim limitation, “provided for a transfer that is actually to be transferred to the data manager," and “the method is carried out by a gateway of the device,” Strohmenger discloses (0039/0071/0106) a system using a management component such as a gateway device for transmitting data. Strohmenger further discloses (0064/0146) a management device for controlling the receiving and transmitting data. Strohmenger discloses the gateway component as part of the management device. Therefore the examiner believes that the 35 USC 103 rejection is proper based on Strohmenger disclosure of a management component comprising a gateway device for performing the process of transmitting data.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching unit for transferring” in claims 13-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention the limitation, “switching unit for is not properly described in the specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “switching unit for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger (US20160274978) in view of Lawson (US20170223110).
As to claim 1, Strohmenger teaches a method for transferring data from a device in an automation plant to a data manager, (¶0063 industrial plant facilities, industrial automation systems; ¶0054 manager of product model, cloud; ¶0071 transferring information for network-related device; ¶0121 industrial data can be migrated  from industrial devices to the cloud) method comprising: determining, using modeling data present in the device, a model that describes the modeling data, (¶0050 determine respective relevant information, relevant model data; ¶0104 identifying data, model data; ¶0127 collect device data in accordance with one or more standardized device models) provided for a transfer that is actually to be transferred to the data manager; (¶0071 facilitate transferring, pushing down information; ¶0121 send (e.g., transmit) the data to the cloud) and transferring, by the device  the selected data to the data manager, wherein the method is carried out by a gateway of the device, (¶0087 determine respective data; ¶0121 data can be migrated from industrial devices to the cloud using gateway components) wherein the data manager is a cloud, an Internet of Things service, or the cloud and the Internet of Things service, (¶0039 management component  manage operations, cloud-based component) wherein a number of automation devices are connected to the device, (¶0093 devices coupled to a cloud; ¶0121 multiple devices associated with automation systems; ¶0122 devices of an  automation system) wherein data transferred from an automation device of the number of automation devices is operable to control a process running in the plant using a controller, (¶0048 control program that can be used by a controller of the industrial automation system; ¶0091 industrial controllers exchange data with devices;  ¶0121 multiple devices associated with automation systems) and wherein the device receives the volume of data provided for the transfer, (¶0095 large quantities of data; ¶0098 data received from gateway components; ¶0123 gateway component, collected   data can be pushed (e.g., transmitted)) and the volume of data includes all data transferred from the number of automation devices to the device. (¶0095 large quantities of data; ¶0121 collect industrial data from multiple devices associated with automation systems and can send (e.g., transmit) the data to the cloud).
Although Strohmenger teaches the method recited above, wherein Strohmenger fails to expressly teach selecting, using the model, the data from a volume of data.
Lawson, however discloses, selecting, using the model, the data from a volume of data (¶0040 large quantities of data; ¶0072 selected industrial data; ¶0079 data within organization model).
Thus given the teachings of Lawson it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Lawson and Strohmenger for selecting large data sets based on corresponding data model. One of ordinary skill in the art would be motivated to allow for creating profiles instructing how various categories of raw data are to be transformed prior to being pushed to the cloud. (See Lawson para 0054)
As to claim 3, the combination of Strohmenger and Lawson teach the method recited in claim 1, wherein Strohmenger further teaches the method of claim 1, wherein the device transfers at least part of the modeling data to the data manager, and the model is determined by the data manager.  (¶0006 cloud platform to facilitate generating a model; ¶0123 collected and processed data can be pushed (e.g., transmitted) to the cloud; ¶0143 portion of system-related data).
As to claim 4, the combination of Strohmenger and Lawson teach the method recited in claim 1, wherein Lawson further teaches The method of claim 1, wherein the device transfers at least part of the modeling data to the data manager in a first, earlier transfer step, and the model is determined at least based on the transferred modeling data, (¶0052 first upload frequency, upload interval; ¶0053 data upload, cloud gateway  may be configured to send some its data to the cloud; ¶0079 data  within a hierarchical organizational model; ¶0091 data is uploaded to the cloud) and wherein in a second transfer step later in time using the model, the data from the volume of data provided for the transfer that is actually to be transferred to the data manager is selected and the device transfers the selected data to the data manager. (¶0052 upload interval; ¶0091 second upload frequency, data is uploaded to the cloud).
Thus given the teachings of Lawson it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Lawson and Strohmenger for a network device capable of transmitting data at different time frequencies based on available data models. One of ordinary skill in the art would be motivated to allow for filtering redundant data prior to delivering the refined data to the cloud. (See Lawson para 0076)
As to claim 5, the combination of Strohmenger and Lawson teach the method recited in claim 1, wherein Lawson further teaches the method of claim 4, wherein the modeling data is obtained within the first, earlier transfer step and the volume of data provided for the transfer is obtained within the second, later transfer step. (¶0052 first upload frequency, upload interval; ¶0079 data within organizational model; ¶0091 data collection, second upload frequency).
Thus given the teachings of Lawson it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Lawson and Strohmenger for a network device capable of transmitting data at different time frequencies based on available data models. One of ordinary skill in the art would be motivated to allow for applying a time stamp to the raw data. (See Lawson para 0078)
As to claim 13, Strohmenger teaches a system comprising: a switching unit for transferring data from a device to a data manager; (¶0054 manager of product model, cloud; ¶0121 industrial data can be migrated  from industrial devices to the cloud; ¶0142 data can be migrated  to the cloud platform using one or more cloud gateway)  an automation plant comprising a number of automation devices, (¶0063 industrial plant facilities, industrial automation systems; ¶0121 multiple devices associated with automation systems; ¶0122 devices of an  automation system) the switching unit being arranged in the automation plant, (¶0063 industrial plant facilities, industrial automation systems; ¶0064 gateway component associated with the industrial asset, industrial asset is installed into an industrial automation system; ¶0094 gateway component  at the respective industrial facilities) wherein the switching unit is a gateway, (¶0094 gateway component, comprise switch; ¶0123 gateway component) wherein the data manager is a cloud, an Internet of Things service, or the cloud and the Internet of Things service, (¶0039 management component  manage operations, cloud-based component) wherein data transferred from an automation device of the number of automation devices is configured to control a process running in the automation plant by a controller, (¶0048 control program that can be used by a controller of the industrial automation system; ¶0071 transferring information for network-related device; ¶0091 industrial controllers controlling of their respective industrial processes, exchange data with devices;  ¶0121 multiple devices associated with automation systems) and wherein the device is configured to receive the volume of data provided for a transfer, (¶0095 large quantities of data; ¶0098 data received from gateway components; ¶0123 gateway component, collected   data can be pushed (e.g., transmitted)) and wherein the volume of data includes all data transferred from the number of automation devices to the device. (¶0095 large quantities of data; ¶0121 collect industrial data from multiple devices associated with automation systems and can send (e.g., transmit) the data to the cloud).
Although Strohmenger teaches the system recited above, wherein Strohmenger fails to expressly teach wherein the switching unit is, configured to: select, using a model that is determined using modeling data present in the device and which describes the modeling data, to select from a volume of data provided for a transfer, data that is actually to be transferred to the data manager;
Lawson, however discloses, wherein the switching unit is, configured to: select, using a model that is determined using modeling data present in the device and which describes the modeling data, to select from a volume of data provided for a transfer, data that is actually to be transferred to the data manager; (¶0040 large quantities of data; migration data to the cloud ¶0072 gateway retrieve selected data; ¶0079 data within organizational model).
Thus given the teachings of Lawson it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Lawson and Strohmenger for selecting large data sets based on corresponding data model. One of ordinary skill in the art would be motivated to allow for configuring the amount of storage need for data collection. (See Lawson para 0052)
As to claim 16, Strohmenger teaches A switch unit for a system, the system comprising: the switching unit for transferring data from a device to a data manager; (¶¶0054 manager of product model, cloud; ¶0121 industrial data can be migrated  from industrial devices to the cloud; ¶0142 data can be migrated  to the cloud platform using one or more cloud gateway) an automation plant comprising a number of automation devices, (¶0063 industrial plant facilities, industrial automation systems; ¶0121 multiple devices associated with automation systems; ¶0122 devices of an  automation system) the switching unit being arranged in the automation plant, (¶0063 industrial plant facilities, industrial automation systems; ¶0064 gateway component associated with the industrial asset, industrial asset is installed into an industrial automation system; ¶0094 gateway component  at the respective industrial facilities) and describes the modeling data, from a volume of data provided for a transfer, data that is actually to be transferred to the data manager; (¶0050 determine respective  information (e.g., relevant model data); ¶0095 large quantities of data; ¶0131  large amount of  data) and transfer the selected data to the data manager,  (¶0121 data can be migrated from industrial devices to the cloud  using gateway components) wherein the switching unit is connected to the number of automation devices via a data connection, via which the data is provided, (¶0007 automation system  communicatively connected to gateway; ¶0121  multiple devices associated with automation systems; ¶0122  devices of an  automation system) wherein the switching unit is a gateway, (¶0094 gateway component, comprise switch; ¶0123 gateway component) wherein the data manager is a cloud, an Internet of Things service, or the cloud and the Internet of Things service, (¶0039 management component  manage operations, cloud-based component) wherein data transferred from an automation device of the number of automation devices is configured to control a process running in the (¶0048 control program that can be used by a controller of the industrial automation system; ¶0071 transferring information for network-related device; ¶0091 industrial controllers controlling of their respective industrial processes, exchange data with devices; ¶0121 multiple devices associated with automation systems) and wherein the device is configured to receive the volume of data provided for a transfer, (¶0095 large quantities of data; ¶0098 data received from gateway components; ¶0123 gateway component, collected   data can be pushed (e.g., transmitted)) and wherein the volume of data includes all data transferred from the number of automation devices to the device. (¶0095 large quantities of data; ¶0121 collect industrial data from multiple devices associated with automation systems and can send (e.g., transmit) the data to the cloud)
Although Strohmenger teaches the system recited above, wherein Strohmenger fails to expressly teach wherein the switching unit is configured to: select, using a model that is determined using modeling data present in the device 
Lawson, however discloses, wherein the switching unit is configured to: select, using a model that is determined using modeling data present in the device ((¶0040 large quantities of data; migration data to the cloud ¶0072 gateway retrieve selected data; ¶0079 data within organizational model).
Thus given the teachings of Lawson it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Lawson and Strohmenger for selecting large data sets based on corresponding data model. One of ordinary skill in the art would be motivated to allow for configuring maximum amount of bandwidth needed for data traffic. (See Lawson para 0052)
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger (US 20160274978) in view of Lawson (US 20170223110) in further view of Hsiung (US 20120041574).
As to claim 6, although the combination of Strohmenger and Lawson teach the method recited in claim 1, the combination of Strohmenger and Lawson fail to expressly teach the method of claim 4,wherein in the first, earlier transfer step, the method further comprises: selecting, using an earlier model, modeling data from  modeling data that is to be transferred to the data manager; and transferring, by the device  the selected modeling data to the data manager, wherein determining the model comprises determining the based on the transferred modeling data.
Hsiung, however discloses, The method of claim 4,wherein in the first, earlier transfer step, the method further comprises: selecting, using an earlier model, modeling data from  modeling data that is to be transferred to the data manager; (¶0008 a first process; ¶0056 upload process takes data from the acquisition device and uploads them into the main process manager; ¶0390 select model) and transferring, by the device  the selected modeling data to the data manager, wherein determining the model comprises determining the based on the transferred modeling data. (¶0130 transfers the electronic data; ¶0355 data from the selected; ¶0390 Model Description is provided to help the user to select the correct model).
Thus given the teachings of Hsiung it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Hsiung, Strohmenger and Lawson for Selecting a data model based criteria to communicate data to the cloud. One of ordinary skill in the art would be motivated to allow for a database containing multiple models. (See Hsiung para 0034)
As to claim 7, the combination of Strohmenger, Lawson and Hsiung teach the method of claim 6, wherein Strohmenger further teaches the method of claim 6, wherein the determined model is predetermined. (¶0052 model, previously approved)
As to claim 8, although the combination of Strohmenger and Lawson teach the method recited in claim 1, the combination of Strohmenger and Lawson fail to expressly teach The method of claim 6, further comprising determining required data for the modeling data not transferred in the first, earlier transfer step based on the determined model when a number of items of the modeling data are not transferred in the first, earlier transfer step, wherein the required data is included for determining the model.
Hsiung, however discloses, The method of claim 6, further comprising determining required data for the modeling data not transferred in the first, earlier transfer step based on the determined model (¶0008 first process, controlled based upon a descriptor predicted by the model; ¶0466 required inputs, with the model, data not properly transmitted) when a number of items of the modeling data are not transferred in the first, earlier transfer step, wherein the required data is included for determining the model. (¶0008 first process; ¶0466 required inputs, with the model, data not properly transmitted).
Thus given the teachings of Hsiung it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Hsiung, Strohmenger and Lawson for selecting a data model based criteria to not communicate data to the cloud. One of ordinary skill in the art would be motivated to allow for automatic model alarm notifications. (See Hsiung para 0364)
As to claim 9, although the combination of Strohmenger and Lawson teach the method recited in claim 1, the combination of Strohmenger and Lawson fail to expressly teach The 
Hsiung, however discloses, The method of claim 4, further comprising determining an updated model using the data transferred in the second transfer step, wherein in a third transfer step, which lies after the second transfer step in time, (¶0008 second process through models; ¶0040 plurality of processes; ¶0056 upload process) the method further comprises: selecting the data from the volume of data provided for the transfer that is actually to be transferred to the data manager using the updated model; (¶0026 large amount of information; ¶0033 transfer information; ¶0388 select content) and transferring, by the device the data selected in the third transfer step to the data manager. (¶0033 transfer information; ¶0040 plurality of processes; ¶0056 upload process).
Thus given the teachings of Hsiung it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Hsiung, Strohmenger and Lawson for selecting mass data which can be transmitted using multiple processes to communicate the data to the cloud. One of ordinary skill in the art would be motivated to allow for a database which includes information useful for process control and monitoring functions. (See Hsiung para 0034)
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger (US 20160274978) in view of Lawson (US 20170223110) in further view of Boe (US 20120022670).
As to claim 11, although the combination of Strohmenger and Lawson teach the method recited in claim 1, the combination of Strohmenger and Lawson fail to expressly teach the method of claim 1, wherein the model comprises a mathematical function and a tolerance range, wherein function values of the mathematical function lie within the tolerance range, and wherein data that lies within the tolerance range is not selected and is thus not transferred to the data manager.
Boe, however discloses, the method of claim 1, wherein the model comprises a mathematical function and a tolerance range, wherein function values of the mathematical function lie within the tolerance range, and wherein data that lies within the tolerance range is not selected and is thus not transferred to the data manager. (¶0041 model, transfer function; ¶0077 output is not utilized; ¶0141 input value falls within a region of specified threshold; ¶0142 model may be a set of mathematical equations)
Thus given the teachings of Boe it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Boe, Strohmenger and Lawson for a model comprising calculating equations and determining if the values satisfy a threshold levels. One of ordinary skill in the art would be motivated to allow for utilizes a training database to determine the regions in which the data is valid for the network. (See Boe para 0127)
As to claim 12, although the combination of Strohmenger and Lawson teach the method recited in claim 1, the combination of Strohmenger and Lawson fail to expressly teach The 
Boe, however discloses, the method of claim 1, wherein the model comprises a mathematical function and a tolerance range, wherein function values of the mathematical function lie within the tolerance range, and wherein data that lies outside the tolerance range is selected and is thus transferred to the data manager. (¶0041 model, transfer function; ¶0119 model  is utilized; ¶0141  input value falls within a region of specified threshold; input values lie outside,  region of specified threshold; ¶0142 model may be a set of mathematical equations)
Thus given the teachings of Boe it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Boe, Strohmenger and Lawson for a model comprising calculating equations and determining if the values satisfy a threshold level. One of ordinary skill in the art would be motivated to allow for generating error values when comparing predicted outputs. (See Boe para 0007)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./
Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454